Citation Nr: 1521902	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-22 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty for training purposes (ACDUTRA) from August to November 1990.  He also had periods of active duty from September 2002 to July 2003 and from August 2008 to August 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Muskogee, Oklahoma RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  

The Veteran alleges that he has a current psychiatric disability due to his active duty service.  He contends that his deployment to Kuwait, with the high stress of his position and duties there, resulted in his inability to adapt to civilian life upon returning home.  The Board notes that the Veteran's service records reflect that he "served in a designated imminent danger pay area"; he served in Kuwait from November 2008 to August 2009.  The Board also notes his current treatment for adjustment disorder with anxiety and depressed mood.  The low threshold standard (for when an examination to secure a medical nexus opinion is necessary) endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is met.  The Veteran has not been afforded a VA examination in this matter.  

The Veteran has also raised a secondary service connection theory of entitlement, contending that his psychiatric disability may be secondary to his service-connected disabilities of gastroesophageal reflux disease with colitis, residual scars from lipoma removal, degenerative joint disease of the cervical spine, and/or bilateral hearing loss.  He has not received adequate VCAA notice for such theory of entitlement, and this theory has not been addressed by the AOJ.  

Finally, updated records of VA mental health evaluations or treatment the Veteran may have received are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran the notice required under the VCAA for a claim of secondary service connection for psychiatric disability.  He should have adequate opportunity to respond.  The AOJ should arrange for any further development suggested.

2.  The AOJ should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of any VA mental health treatment the Veteran has received.

3.  The AOJ should then arrange for a psychiatric evaluation of the Veteran to determine the nature and likely etiology of his psychiatric disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and psychiatric examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) The examiner should clearly identify all current psychiatric disability/ies; and  

(b) Then, with respect to each such diagnosed disability, and to include adjustment disorder, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically related to, service, to include service in Kuwait, an imminent danger pay area; and

(c) If it is the examiner's conclusion that any identified psychiatric disability is not related to service, the examiner should offer a further opinion as to whether it is at least as likely as not that any such psychiatric disability was caused or is aggravated (i.e., permanently worsened beyond natural progression) by one or more of the Veteran's multiple service-connected disabilities (gastroesophageal reflux disease with colitis, residual scars from lipoma removal, degenerative joint disease of the cervical spine, and/or bilateral hearing loss).

The examiner must explain the rationale for all opinions offered.  

4.  After completion of the above (and any additional development deemed necessary), the AOJ should review the expanded record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




